       Case 5:20-cv-00578-FB-ESC Document 22 Filed 12/02/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


CARLOS OSBALDO OLIVARES, JR.,                   §
                                                §
                  Plaintiff,                    §                 SA-20-CV-00578-FB
                                                §
vs.                                             §
                                                §
SECRETARY MICHAEL POMPEO,                       §
SECRETARY, U.S. DEPARTMENT OF                   §
STATE; U.S. DEPARTMENT OF                       §
STATE, U.S. ATTY GENERAL                        §
WILLIAM BARR,                                   §
                                                §
                  Defendants.                   §

                                            ORDER

       Before the Court is the above-styled cause of action, which was referred to the

undersigned for all pretrial proceedings. On this day, the parties appeared through counsel at a

telephonic initial pretrial conference. At the conference, the parties discussed the undersigned’s

recent report and recommendation on Defendants’ partial motion to dismiss.            The report

recommended that Defendants’ partial motion to dismiss be granted, leaving pending only Count

I, Plaintiff’s claim for a declaratory judgment under the Immigration and Nationality Act, 8

U.S.C. § 1503(a), against Defendant Secretary Michael Pompeo, in his official capacity as

Secretary of the U.S. Department of State. In their motion, Defendants had also requested that

the Court strike Plaintiff’s jury demand because there is no right to a jury trial for Section

1503(a) claims. The undersigned’s report did not address this request. Plaintiff indicated at the

hearing that Defendants are likely correct on this point, but asked for the opportunity to

investigate further and object to the striking of the jury demand if the District Court dismisses

Counts II and III as the undersigned recommended. Accordingly, if the District Court adopts the

report and recommendation and dismisses all claims except for Plaintiff’s claim under Section

                                                1
       Case 5:20-cv-00578-FB-ESC Document 22 Filed 12/02/20 Page 2 of 2




1503(a), Plaintiff will have seven days from the date of the District Court’s order to lodge any

objection to the Court granting Defendants’ request to strike the jury demand as unopposed.

       IT IS THEREFORE ORDERED that Plaintiff has seven days from the date of the

District Court’s order on the undersigned’s report and recommendation (if the Court adopts the

report) to lodge any objections to the Court striking the jury demand in this case.

       SIGNED this 2nd day of December, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
